                   fAc Sjtcfes QtS hr i                                                    h
             Por
                                             v             \v     rN




     spNE *                    W V                     Vx        f            a        /    7?     \           4
                     s.
                       V\\\3,1S-S                                                      P:S                 ,



             f / i'/ , F f]5 p               fl'a r\ f p              p t\s - q                V -Sl qvT



          l s cl vK            <pU j nk S"                      <j.       >W           b       -S IV\ wci
N>Vt               N      0 <       (       g55          -g      lA       Vv           s i - o     rV      \ \> i


                       i ( -f / (5<j                             cl-g_ -                       .       ~
     ' "         <3L          A~S       -    c\    7    ,SVv , pc\l <jj 'i             v J _    _V\ V 'v c_
         b

Vs       g-t r            V     Vy          >"C < -\Kp                    r        \    s v| -

  _          -,           \)        \(       wv>                 "\            yg.             C-,      S)
                 ~bl °/f>           \n \<                 (f     S            \-   e,\ \ ~             <


<i\ir        ,     'V tyac     jeN V a- r. ¦             v fv     =l t < _ on >- m                 .   V-g. \

                                              V Q          VO         \   jsj Wj;           vOj >.             _   ' '

 [       , j        y j eTsr                      w       , \                          vnvV
 )V\                X OQ r,                   s           j     \\ o Wv~ Vs                            A
                    \Kl   -TOV          v~        \)   \ g \   V\\g Vc         \J r         - ~(\ S \g-*S      p

                 \a3 'Av            w         y         \ o       frll Cfi ' e
     rfr           * , < A'bc>Y\
                              iVA&y
                                 y\ AiV                        - -c           e j y <y<3               >< - \|

     .
             Y»V               q V-g sV- V
 __ p /4 . g. /y \ f r   x/ ¦ Pv                                                   a       s y   c>;
 ~ >v    y  v    y     \  cy                                                               v-d V
Vv<    V V
vyg v wv   c asrfr
         c asjr oy t oy
                     n   V \ 3q
                        nV    v                                                                    yy
                                                                                                   t V-\-y
                                                                                                        \
\              a        ,         Wn           1          >     g-N             N     )v               W        P

xv- Vc\ j \         r    , g > \g_>r             ckj . ,      s V      j\   S    ~ 5\V

                         fi t      X         Vs               E l                G       L-Vs              ~ 0

Y t            V         qv-             \je_-r c\                          x ?yV                  o       - v

    V\ ( Vg-                           r        V<            r-       sV\V                s C             c     c       s,

          7*5 -jr                 6f\        r c       s , (g               qv       s         f ty             - vi
    \p         ( Osrs                 VvS             g        c       V    C W g                          V -          V

    r i r       f        vsN.- \r                     S/'-b        ~h        ( 1 7         V V VVC                      ,

     i         W              3>           (    r          <       r                J      _        -V

                    si        js           \'g- Y             c\       \t        .c Vy g>-V

     Y\ -               \)    <=(\w-Y. Y                   is      VVc»J             frW S-.,

     Vj             \i            <Yo                               vr                  \          .

      :        i>
                              p<s/fr**)               y « v7gc s\ $Y                 -f-           <a>. -
     sr iolVs, f t                         sWl O Y c                                    . \nk                                q   v
     v(vn c CvY               !   a    O       iY A ~ Yg- V'v 'Nr g- Y Qsf                         -     A Y      -N J

                        -fi-l                  X           g-A Y v A                                             *
     P         yAA. p              V \ Y , s               A       v(g_ -y                     -               c - \Y
     \jY            .    5        !      :
                                             \ >~c gY
                                                   V                =
                                                                       V- :\ >~
                                                                             a
                                                                                                   \k-     oj -g v

               \    €                 \/     vorY               Y-*          A \                                             \,
         iwwj       / \ A J k(                     p/-
                                                      /A      V\A           W I
                                                                            }         z
                                                                                           W >             -
                                                                                                               c \ \y
                                                                                                                 f--
          2-   YM Nt         g-   e> 4     V    e i       vV    V      r    Nf      \-- >              s   . c -

         c n>\ n Sos              \ \P 7 \NJ\g3 s             h y o y,                         -           V w
     Y C o V                 >A       fc Y        y xY,
                                                                                           ¦

                                      lJe t J'J                                                                         c.
                                                                                        /<a-d3 -S ©.

           l~ . f( \ _             t/ A

                    yg            f V YYY- 77 7                    ~
